 I should like to extend my best wishes to the representatives of sovereign states Members of this unparalleled forum where we express our thoughts and hopes. I express to you, Mr. President, my pleasure that you should have been chosen to preside over the General Assembly during this International Year of Peace, for you add luster to the international community.
I come from a nation without weapons. Our children have never seen a tank and cannot recognize an armed helicopter, a ship of war, or even a gun. Parents and grandparents tell stories to the young of the peculiar architecture of some schools that, so many years ago, served as fortresses.
I come from a small nation that has enjoyed 100 years of democracy. None of my country's children, men or women knows oppression. There is not a single Costa Rican in exile. Mine is a nation of liberty.
I come from a land that in a few short years has provided refuge for more than 250,000 foreigners. Men, women and children have come to our soil, fleeing from tyrannies, fleeing from horizons of hopeless misery, fleeing from violence among brothers, to seek a refuge in the liberty and peace that are Costa Rica's. These
foreigners make up 10 per cent of our nation's population and are, in the majority, Nicaraguans.
I come from a nation that, as is true of many here, confronts grave problems. Our problems range from the poverty suffered by a number of our citizens to the ominous threats to the peace we hold so dear. We wish to defeat that poverty and to preserve that peace.
I come from a region of the world that is a mosaic of contrasts. Inequalities abound among the five countries of the Central American isthmus and among the peoples who inhabit it. There are in these lands peoples who may freely elect their governments, and others who cannot; there are lands in which human rights are upheld, others where they are violated daily; there are lands where violence is rife in the countryside and in cities. Others where peaceful coexistence is exemplary. Together with thousands and thousands of illiterates, there- live, among its men and women, musicians and artists who honor humanity, poets and sculptors who transcend frontiers with their artistic expressions. There are dictators who exceeded the bounds of cruelty throughout the decades of sombre history. These are the lands of Central America, among them Costa Rica, lands of wealth for the few, of pain for the many, but of hope for all.
I come from the oldest democracy in Spanish America. I come forth with the joyous contentment of a nation that sees democracy with justice reign supreme throughout its area as the only hope for peace for the Americas. We rejoice in the knowledge that so many sister States have recovered their political liberties. We hope to forget soon the suffering that each despotic and autocratic experiment in our America brings in its wake.
We deplore the fact that the scenario of cruelty, of useless indebtedness, of rampant corruption and the systematic desecration of human rights unfolds even today in some of our American lands. That is why when I recently took over the Presidency of my country, we formed an alliance between liberty and democracy. I
said then that, neither economically nor politically would Costa Rica ever serve as an ally of governments who oppress their people. I affirmed then, and I reiterate today, that to embark on the road to peace in the Americas and the Caribbean, the fear of liberty must be overcome. Liberty and democracy for development, liberty and democracy for justice, liberty and democracy for peace.
To this forum I bring a message from my people. Let us talk about peace in Central America, assailed by the violence that persists in some sister States and by the threat of war in others.
Eminent persons have for decades predicted that the road to justice can only be found in freedom and democracy. Dictatorship, however, has cast a lengthy shadow over the region. As the light of liberty began to shine it showed clearly what that shadow had meant to many countries: years and years of violations of human rights, and insensitivity to the problems of the humble, and their wrongful exploitation by unmerciful rulers.
The democratic awakening of Central America is not easy and is plagued with obstacles. Ir some countries, the military, accustomed to dictatorships, appear to to dog, in a sinister way, the hesitant first steps of Governments elected by their people. In other cases, the deep mistrust of brothers and sisters, springing from the same land, mushrooms into guerrilla warfare. The call to an internal reconciliation through democratic means does not appear, for the time being, to be producing tangible effects. Brothers continue to kill brothers; Central American blood continues to be drained.
The problems described thus far appear overwhelming. But there is more. The heroic struggle for freedom by the people of Nicaragua culminating in the overthrow of the tyrant Somoza has followed a political path that does not conform to the
desires of its people for liberty, nor to their hopes for a full and vigorous democracy, which so many countries had fully supported earlier in their fight
against dictatorship.
Such a turn of events, neither desired nor anticipated, has transformed Central America into yet another stage for East-West confrontation. There is no respite from the path chosen by the "comandantes" who betrayed a revolution destined to give democracy to generations who only knew oppression. That is no respite for a people, frustrated and disappointed, who have returned to civil war. There is no respite for neighboring lands, who feel the threat from a new dogmatic totalitarianism and who suffer now the consequences of a border rife with anguish and disenchantment.
Latin America, tired of futile violence and grieved by decades of oppression, warned that the dawning of a new age of liberty for the American Continent was overshadowed by the conflict between the East and the West as a consequence of the
path taken by Nicaragua.
There then emerged an unprecedented diplomatic initiative: the Contadora Group. The objective pursued by Mexico, Colombia, Panama and Venezuela earned the respect and support of the whole world and, of course, that of Costa Rica. The aim was none other than to provide a forum to help Central American States to strengthen their democracies and freedoms. It was created as a forum to seek the internal reconciliation of people locked in armed struggle, and to guarantee, by means of democracy, the immediate end to the incipient conflict between East and West. It was created as a forum to facilitate world understanding of the need for preferential economic treatment for Central America. It was created as a forum to accelerate the economic development of our nations and to mitigate the reservoir of ill feeling built up during the dictatorships.
The Contadora Group was then joined by the Support Croup, including the democratic Governments of Argentina, Brazil, Peru and Uruguay. The whole of Latin America wished to unite and revive Bolivar's clarion call for liberty. Contadora transformed itself into the vanguard of a Latin America that wished to march united towards liberty and in favor of political democracy for all its peoples, "no more dictators, whether of the left or the right", proclaimed the banner of peace held by Contadora.
The Government of Nicaragua has not listened to history's message of liberty. The Government of Nicaragua has not accepted the fraternal hand extended by Contadora. Instead it has utilized this forum for liberty to gain time and consolidate a military and totalitarian State in its territory.
Contadora is not dead. Costa Rica will continue to support its efforts as long as a whisper of hope exists. We desire a peaceful solution and we appeal to the sovereignty of reason. There is a tradition of liberties which beckons us to serve as responsible and conscientious advocates. Yet if we turn our backs on this tradition, the tragedy of war will overtake us, a tragedy in which we are doomed to be victims.
Costa Rica has declared itself neutral in all the armed conflicts of Central America. My Government will have its neutrality respected, calling upon whatever courage is needed. This we have demonstrated in words and in deeds. We desire to see all of the great Powers remove themselves from Central American disputes. Costa Rica does not abide the fueling of war or the extension of death in the region by external forces. While the entire world calls for peace in Central America, the clouds of war gather. While the entire world clamors for greater economic growth, in large parts of Central America the only growth is in poverty. I will not permit any armed group to use our territory in order to attack neighbors. I will not permit it because Costa Rica respects international law. I will not permit it because the existence of armed groups in our territory is a danger to our national security. Since we lack an army to defend ourselves, if we so acted, we would lose all legitimacy before the international community, in whose principles we rest the defense of our sovereignty. I will not permit it because such use of Costa Rican territory easily lends itself to the traffic of arms and to the traffic of drugs. I will not permit it because the moral standing of Costa Rica is sacred. I will not permit it because Costa Ricans believe in peaceful solutions and are not prepared to let their soil be trampled upon by those advocating violent ways. I will not permit it because Costa Ricans do not want war on their territory, or those who believe in war.
Our commitment is to peace and to development. We aspire to more homes for our families and more employment for our work-force - and this is incompatible with
war.
Because in Costa Rica we do not know the fear of liberty, we will not desert our trust in dialog. That is why we went to the meeting of Central American Presidents in Esquipulas, Guatemala. There, Central America reaffirmed its faith in democracy and in liberty. The Government of Managua stood cautioned that only democracy could shield against the suffering and war we wished to avoid.
Costa Rica also upholds President Cerezo's initiative to create a Central American parliament. But we believe in this parliament only if it is composed of genuine expressions of democratic regimes in each of the Central American nations. We do not accept a regional forum that would serve only to legitimize dictatorships internationally.
The Government of Nicaragua has accused my country before the International Court of Justice at The Hague of supposed complicity of my Government in warlike actions from Costa Rica. It is a little like the pot calling the kettle black, as the saying goes. We vigorously deny this charge.
We are going to the Court at The Hague to defend ourselves. We are familiar with the publicity maneuvers of the Managua regime. We are tired of dialogs in which everything changes; tired of the insincere promises to negotiate. At The Hague we want the entire world to see the hidden truth of a Nicaragua that once again has betrayed Ssndino. Seven years ago Sandino arose to celebrate the liberty of his people. Once more he has been assassinated.
We have received thousands and thousands of Nicaraguan refugees. As Costa Ricans, we are concerned about the consolidation of a totalitarian regime of Marxist ideology on our borders. Our people know that in Europe as well as in other regions of the world the geographical frontiers between West and East cost millions and millions of dollars in armaments, defensive systems and military alliances.
Can the world understand that in Costa Rica we have no desire whatsoever even to consider the possibility of re-establishing armed forces? Can the world understand that we do not wish to continue receiving wave upon wave of refugees?
I ask the world to understand, and I ask the great Powers, whatever their ideology, to understand, that for the Americas a pact for democracy, for pluralism and for liberty benefits all humanity and promotes peace throughout the world.
I also bring a mandate from my people to discuss our concerns regarding the world economy and to talk of our proposals to reach a more humanistic development. In this difficult period of our history, we wish to write an especially frank and honest page. For this, we need a guaranteed peace for our country and a more just international economic structure.
First and foremost, we are concerned that the return of political democracy in the Americas may not be accompanied by a more equitable international economic order.
We are surprised by the paradox that today, some of the most severe economic restrictions that can be recalled since the crisis of the 1930s, are being imposed on Latin America. It will be difficult for history to record that many of the industrial nations were allies of Latin America in its efforts to democratize. At best, they will be viewed as indifferent spectators of a process that concerned them much less than the tribulations of the international private banks.
In the recent past of Latin America, we saw how efficient and expert bankers stimulated the dreams of greatness of generals who restrained freedom and liberties in many lands. A short while ago, the international banks competed fiercely to lend to tyrants. Today, they unite to collect from democracies. Yesterday, they cared little that their money maintained the rule of despots. Today, they are not concerned with the suffering of those who pay in liberty. No one has the right to invoke the apolitical in order to commit the amoral. Such an attitude damages the dignity of our shared humanity and endangers civilized international relationships.
The belligerence of the international financial community in its collection of debts contrasts with the serenity of spirit and sense of responsibility with which those in the third world have devoted themselves to consolidating their plans for political freedom. Not all those efforts benefit from the same ethical standards. Why is a club of Paris legitimate, but not a club of Cartagena or Buenos Aires? Why is there wisdom and propriety in a co-ordinating committee of private banks, which can dictate the behaviour of debtors, whereas it is dangerous for the presidents of the central banks of our nations to meet and plan joint action?
We are concerned that multilateralism, a traditional instrument to fortify the autonomy of our nations, no matter how small, has been used for a different purpose. The economic conditions being imposed upon the third world are of such magnitude that the developed nations themselves do not dare impose them bilaterally. For such purposes they have recourse to certain multilateral organizations. That is a serious political error that may have grave consequences if not soon corrected.
We are concerned about the distaste shown by certain powerful nations for the whole question of the political equality of all States. It appears to be reflected, at least in part, in the financial crisis affecting the United Nations. It seems that small and weaker nations are being denied the right to a dialog of equals, a dialog free from constraints or conditions. My Government desires the prompt solution of the financial problems of the Organization. Conscious of our limitations in this regard, ray country agrees to contribute its share, in the hope that the seed of equality will continue to grow in this forum, a fortress for lasting world peace. Costa Rica will fulfill its international commitments, but proposes adjustments to the rules of the game. Some things must changes countries with heavy debt burdens should be given the opportunity to grow, so that they can pay eventually, rather than be forced to pay now, with complete disregard for their continued impoverishment. Thus we may avert the bitterness of the weak and reduce the arrogance of the strong. It is crucial to fight for multilateral arrangements in all the organs of the United Nations. We denounce those of its agencies, however, that lend themselves to favoring a few nations or favoring only certain development strategies, diminishing the diversity that enriches the world.
We must not continue to tolerate the questioning of assistance for housing, health or food while loans proliferate for the purchase of combat aircraft and soldiers* uniforms. Let us not again permit the inequalities of the industrialized world to be reflected in more poverty and anguish in the third world. The cost of past errors must be more equitably shared. The hope of development must return quickly to the weakest nations.
In recent years, in large nations and small, we have been obliged to view through the lens of the international banking community, the world problems it has helped create. We have made the world small. Let us extend our vision beyond that of the banks to the struggles for peace and freedom, whose value in defeating poverty and guaranteeing respect for human rights in every corner of the globe we should assert. Many are the noble causes that have been debased under the scrutiny of the financier. Let us respond again to those noble causes in order to perceive the world anew. Let us not fear the only vision that can lead us to a lasting and secure peace: that of a world that struggles in solidarity to free itself from misery.
What we have achieved as a people can be explained in large part by the fact that our ancestors made education the main national goal. Experience has taught us that increased education for all and an improved quality of family life offer a possible path even given the modesty of our limited means. We have learned that that by following that path we strengthen our democracy and widen the horizons of our freedoms.
Like the vast majority of countries, today we confront adverse conditions, we do not believe, however, that that adversity can ever justify departing from social sensitivity in seeking solutions for development problems, we cannot escape the challenge to make our economy more efficient and adapt it to new conditions. We can, however, choose a way leading to that goal which does not entail unemployment and in which freedoms are never restricted. We can choose a way that, above all, preserves social peace. We wish to strengthen the only force that will permit us to grow in freedom.
We are committed to a program that integrates our national youth in our structures for progress. We are committed to absorbing new technologies that promote development. We seek the full integration of women in the production process, with full equality with men in rights and responsibilities. We proclaim in our country that no farmer shall be without land and no land without farmers.
We have placed at the center of all this effort a national challenge that transcends party lines; we desire to solve and will solve the problem of the lack of housing for thousands of dispossessed families.
The priority given to that housing goal complies with the designation of 1987 as the International Year of Shelter for the Homeless. Costa Rica will demonstrate that it is possible to end the shame of shanty-towns when we all work together in solidarity. This year, 1986, is the year dedicated to peace by the international
community. The initiative for that came from my country. I can say with pride that in spite of adverse circumstances, in spite of the most absurd provocations, Costa Rica has strengthened the force of its peace. We shall also achieve success with housing,, I propose to return here again in four years time, at the conclusion of my presidential mandate, to inform the Assembly that the shanty-towns in ray country are but a sad memory from the past.
I also wish to come here to tell representatives that together we have spread peace throughout all Central America.
I come from a nation whose calling it is to struggle so that the principles of
reason, word and action may permeate the world of international relations. Costa Rica knows that the gap between what is said and what is done has greatly widened over the past few years.
The environment continues to deteriorate. Hunger and poverty increase. Armaments and the destructive capacity of the machinery of war increase. The protectionism of the powerful - the very same that proclaim the need for free trade - increases. Expressions of international solidarity are exchanged, while economic assistance is decreased.
Rich nations continue to distance themselves from poor nations. Humanity is drunk with technologies that cause death because they are used without the capacity to control them. Each time we meet, we deplore the fact that our objectives are in contradiction with what is really happening in the world. But we must not lose faith; were it not for the existence of the United Nations, the gaps to which I have referred would be even more dramatic.
In the name of Costa Rica, I must stress once again that we support every disarmament initiative. The nuclear race has transformed itself into the most gigantic monument ever created to honor the blindness of the powerful.
With vigor and renewed faith in mankind, Costa Rica calls for the condemnation of all racial discrimination, which reduces man and offends civilization. A few weeks ago my Government severed diplomatic relations with the South African regime. We did so because we thought that all of the peaceful methods of exerting pressure should be intensified in order to put an end to such degrading practices.
I wish to reiterate here our desire for an urgent dialog between Argentina and Great Britain to resolve the question of sovereignty over the Malvinas Islands.
We advocate the speedy elimination of the remaining vestiges of colonialism. It is time that the concept of overseas territories gave way to the liberty that has been sought for so many years by the peoples of those territories.
At this time the world is witnessing once again how terrorism can extend its implacable cruelty. It is unpardonable that a man of peace of the stature and greatness of the former Prime Minister of Sweden, Olaf Palme, to whom I render tribute, should fall victim to fanatical and senseless violence. I believe we should focus all our energies on ways to counteract these practices.
It may be advisable for the United Nations to consider the possibility of establishing an international brigade to counter terrorism. It is necessary to combat a practice that violates all we hold most dear. I repeat: we condemn terrorism of every kind regardless of its origin or form.
I reaffirm again in this forum that Costa Rica believes that the war against drugs must be a common cause for the international community. There is no greater crime against the youth of the whole world than the traffic in narcotics.
I reaffirm Costa Rica's desire to see the fight against hunger in Africa given first priority by the world community. There is a nuclear bomb much like Hiroshima's that explodes in silence every day, in the form of the lack of food that kills and destroys the bodies and minds of men, women and children.
I reaffirm here Costa Rica's belief that we should never fear to enter into a dialog, and I urge this forum to open its doors to all nations that respect its Charter. Dialog can only contribute to the peaceful solution of problems by disarming threats of violence. My country therefore reaffirms its confidence that this forum of the United Nations will also serve, in the not too distant future, to enable the two Koreas to enter into a dialog and find the path to reconciliation.
Political and economic exiles represent other wounds scarring the face of our world. Such scars are to be seen in my country. I wish at this time to thank the United Nations High Commissioner for Refugees and the International Committee on Migration. Costa Rica needs much more help in dealing with the refugee problems
that it is facing today.
We support all efforts by the United Nations to seek peaceful solutions in the Middle East. We wonder how much more unnecessary suffering must still be endured before reason and harmony are restored in that region. Costa Rica also earnestly desires to see an end to the war between Iran and Iraq. There can be no historical justification for the death and desolation that follows in the wake of fanaticism.
Costa Rica supports the unconditional independence of Namibia. We also look forward to the prompt liberation of Kampuchea and Afghanistan.
Permit me to express my gratitude to the Secretary-General of the United Nations, Mr. Perez de Cuellar, and to this Organization for its unceasing efforts on behalf of peace. As long as this forum exists no one can ever forget the link between peace and development. As long we do not forget that link we
shall all make common cause in fighting poverty, defending human rights regardless of frontiers and removing the fear of freedom from all peoples.
Despite the misfortunes we have had in recent years, despite the increasing dangers in the Central American isthmus, despite the ever-growing inequalities in our world, Costa Rica reaffirms its unshakable faith in a higher destiny for mankind, since the soul of the peoples is nourished by freedom, democracy and peace.
Today, more than ever, we must take up again the nobler causes - those that live in the soul of the peoples, overcoming fear for the sake of freedom.
Let me conclude with pride by quoting the words of the great Spanish poet Miguel Hernandez:
"Close the doors, warden, throw the latch.
Lock up this man, but you cannot shackle his soul.
There are many keys, many latches, many injustices;
But you cannot shackle his soul."